Title: John Adams’ Address to the Senate, 21 April 1789
From: Adams, John
To: 


          
            Gentlemen of the Senate:
            [21 April 1789]
          
          Invited to this respectable situation by the suffrages of our fellow citizens, according to the Constitution, I have thought it my duty cheerfully and readily to accept it. Unaccustomed to refuse any public service, however dangerous to my reputation, or disproportioned to my talents, it would have been inconsistent to have adopted an other maxim of conduct, at this time, when the prosperity of the country, and the liberties of the people, require perhaps, as much as ever, the attention of those who possess any share of the public confidence.
          I should be destitute of sensibility, if, upon my arrival in this city, and presentation to this Legislature, and especially to this Senate, I could see, without emotion, so many of those characters, of whose virtuous exertions I have so often been a witness—from whose countenances and examples I have ever derived encouragement and animation; whose disinterested friendship has supported me, in many intricate conjunctures of public affairs, at home and abroad: Those celebrated defenders of the liberties of this country, whom menaces could not intimidate, corruption seduce, nor flattery allure: Those intrepid assertors of the rights of mankind, whose philosophy and policy, have enlightened the world, in twenty years, more than it was ever before enlightened in many centuries, by ancient schools, or modern universities.
          I must have been inattentive to the course of events, if I were either ignorant of the fame, or insensible to the merit, of those other characters in the Senate, to whom it has been my misfortune to have been hitherto personally unknown.
          It is with satisfaction, that I congratulate the people of America on the formation of a national Constitution, and the fair prospect of a consistent administration of a government of laws. On the acquisition of an House of Representatives, chosen by themselves; of a Senate thus composed by their own State Legislatures; and on the prospect of an executive authority, in the hands of one whose portrait I shall not presume to draw— Were I blessed with powers to do justice to his character, it would be impossible to increase the confidence or affection of his country, or make the smallest addition to his glory. This can only be effected by a discharge of the present exalted trust on the same principles, with the same abilities and virtues, which

have uniformly appeared in all his former conduct, public or private. May I, nevertheless, be indulged to inquire, if we look over the catalogue of the first magistrates of nations, whether they have been denominated presidents or consuls, kings or princes, where shall we find one, whose commanding talents and virtues, whose over-ruling good fortune have so completely united all hearts and voices in his favor? who enjoyed the esteem and admiration of foreign nations and fellow citizens with equal unanimity? Qualities so uncommon, are no common blessings to the country that possesses them. By those great qualities, and their benign effects, has Providence marked out the head of this nation, with an hand so distinctly visible, as to have been seen by all men, and mistaken by none.
          It is not for me to interrupt your deliberations by any general observations on the state of the nation, or by recommending, or proposing, any particular measures. It would be superfluous, to gentlemen of your great experience, to urge the necessity of order. It is only necessary to make an apology for myself. Not wholly without experience in public assemblies, I have been more accustomed to take a share in their debates, than to preside in their deliberations. It shall be my constant endeavor to behave towards every member of this most honorable body with all that consideration, delicacy, and decorum which becomes the dignity of his station and character: But, if, from inexperience, or inadvertency, any thing should ever escape me, inconsistent with propriety, I must entreat you, by imputing it to its true cause and not to any want of respect, to pardon and excuse it.
          A trust of the greatest magnitude is committed to this Legislature; and the eyes of the world are upon you Your country expects, from the results of your deliberations, in concurrence with the other branches of government, consideration abroad, and contentment at home—prosperity, order, justice, peace, and liberty: And may God Almighty’s providence assist you to answer their just expectations. 
        